DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “width being greater than the thickness (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes it does not appear such can be added to the drawings without adding at least some small amount of new matter as the present drawings are two dimensional and only have the axial and circumferential directions shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “bond” in line 4 should read “band”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the recitation “having a width in a radial direction of the band and a thickness in an axial direction of the bond and wherein the width is greater than the thickness, the steel band being”. This combination of limitations is not disclosed in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically there is no mention of such in the specification and as the drawings are two dimensional and do not show the radial direction (i.e. as such is into the page) it cannot be said that Applicant had possession of these new details. Appropriate correction is required.

Claims 15-25 fail to meet the written description requirement at least by virtue of depending on claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 1398459.
With regard to claim 14, FR ‘459 discloses an MF expander spring (as seen in Fig. 1-6, which Examiner notes is of the type of spring commonly referred to as an MF spring/expander and is substantially similar to that disclosed by Applicant as an MF expander spring) for a three-part oil scraper ring (Examiner notes this is an intended use which FR ‘459 anticipates as it actually discloses such. See Fig. 2 showing two side rails and a spring/spacer expander), comprising: a steel band (i.e. the main body of the spring expander) of annular configuration having a width (e.g. the overall radial width as seen in Fig. 1) in a radial direction of the band (as seen in Fig. 1, etc.) and a thickness (e.g. the axial overall thickness as seen in Figs. 2, etc.) in an axial direction of the bond (as seen in Figs. 2-6) and wherein the width is greater than the thickness (as seen in Figs. 1-6), the steel band being corrugated in a trapezoidal or diamond-shaped manner in the axial direction of the band (as seen in Figs. 3-6), wherein the steel band including axial protrusions (32/33), which are intended to abut in each case against an upper or lower oil scraper ring from the inside in the radial direction (as seen in Fig. 2 they are actually shown doing such and thus this intended use), in order to press said axial protrusions outwards against an inner cylinder surface (as seen in Fig. 2 they are actually shown doing such and thus this intended use), the steel band including a plurality of upper flat sections (each upper 28) which are intended to abut against the upper scraper ring in the axial direction (as seen in Fig. 2 they are actually shown doing such and thus this intended use), comprises a plurality of lower flat sections (each lower 29) which are intended to abut against the lower scraper ring in the axial direction (as seen in Fig. 2 they are actually shown doing such and thus this intended use), and a plurality of flank sections (i.e. the edges of 26) which extend between the upper flat sections and the lower flat sections (as seen in Figs. 2-3, etc.), and wherein at least every second flank section forms an acute angle (α) with the associated upper or lower flat section (as seen in Figs. 3-5 and as labeled in Examiner annotated Fig. 3 below), and that every other second flank section forms an obtuse angle (β) with the associated upper or lower flat section (as seen in Figs. 3-5 and as labeled in Examiner annotated Fig. 3 below).


    PNG
    media_image1.png
    336
    689
    media_image1.png
    Greyscale


With regard to claim 19, FR’459 discloses a three-part oil scraper ring (i.e. as seen in Fig. 2) comprising an expander spring according to claim 14 (as disclosed in the rejection of claim 14 above) and an upper and a lower scraper ring (10 and 11 respectively), wherein the MF expander spring supports the upper scraper ring to the top and the lower scraper ring to the bottom (as seen in Fig. 2 due to the contact at 32/33), and pushes both scraper rings to the outside (as seen in Fig. 2 due to the contact at 28/29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-16, 18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over FR 1398459.
With regard to claim 15, it does not appear that FR ‘459 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 85 and 70 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 85 and 70 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 85 and 70 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 16, it does not appear that FR ‘459 gives specific values for the acute and obtuse angle, but clearly shows the obtuse angle is at least approximately between 95 and 120 degrees. It would have been considered obvious to one having ordinary skill in the art to have the obtuse angle be at least approximately between 95 and 120 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have t the obtuse angle be at least approximately between 95 and 120 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 18, it does not appear that FR ‘459 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 55 and 35 degrees and the obtuse angle is between 105 and 120 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 55 and 35 degrees and the obtuse angle be between 105 and 120 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 55 and 35 degrees and the obtuse angle be between 105 and 120 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 20, it does not appear that FR ‘459 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 82 and 73 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 82 and 73 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 82 and 73 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 21, it does not appear that FR ‘459 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 79 and 76 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 79 and 76 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 79 and 76 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 22, it does not appear that FR ‘459 gives specific values for the acute and obtuse angle, but clearly shows the obtuse angle is at least approximately between 98 and 117 degrees. It would have been considered obvious to one having ordinary skill in the art to have the obtuse angle be at least approximately between 98 and 117 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have t the obtuse angle be at least approximately between 98 and 117 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 23, it does not appear that FR ‘459 gives specific values for the acute and obtuse angle, but clearly shows the obtuse angle is at least approximately between 101 and 114 degrees. It would have been considered obvious to one having ordinary skill in the art to have the obtuse angle be at least approximately between 101 and 114 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have t the obtuse angle be at least approximately between 101 and 114 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 24, it does not appear that FR ‘459 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 52 and 38 degrees and the obtuse angle is between 108 and 117 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 52 and 38 degrees and the obtuse angle be between 108 and 117 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 52 and 38 degrees and the obtuse angle be between 108 and 117 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

With regard to claim 25, it does not appear that FR ‘459 gives specific values for the acute and obtuse angle, but clearly shows the acute angle is at least approximately between 49 and 41 degrees and the obtuse angle is between 111 and 114 degrees. It would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 49 and 41 degrees and the obtuse angle be between 111 and 114 degrees as applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Furthermore, routine experimentation would lead one of ordinary skill in the art to these ranges. Additionally it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Furthermore it would have been considered obvious to one having ordinary skill in the art to have the acute angle be at least approximately between 49 and 41 degrees and the obtuse angle be between 111 and 114 degrees as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of tailoring the elasticity of the expander spring to the desired amount in view of various known balancing factors such the desired piston ring groove size, sealing effectiveness, anticipated/allowed wear, etc.

Response to Arguments
Applicant's arguments filed 01 September 2022 have been fully considered but they are not persuasive. At the outset Examiner thanks Applicant for pointing out the typographical error and is correct that the relied upon reference is FR1398459 as opposed to FR1398549 as inadvertently typed by Examiner in the prior Office Action. Applicant argues that the expander spring of FR ‘459 is a different type than the claimed spring expander, and specifically that FR ‘459 is not an MF expander spring and is not corrugated in the axial directions as it is allegedly formed by a different process (e.g. stamping or cutting). This argument is not persuasive as first Examiner notes there is no standard definition for “MF” or common usage in the art for such a term that would implicitly require that the expander spring of FR ‘459 is not an MF expander spring, as such Examiner has interpreted a MF spring to be a spring expander that meet all of the explicitly claimed limitations of Applicant’s independent claim and as FR ‘459 meets the claimed limitations it anticipates at least the independent claim. Second FR ‘459 only mentions the processes by which the expander spring is formed as preferred methods (see the paragraph cited by Applicant at lines 1 “preferably formed…”). Third, even if the device of FR ‘459 was formed by one of those methods it would still read on the claimed limitation of “corrugated” as a the broadest reasonable interpretation, in light of the specification and to one of ordinary skill in the art, includes definitions such as “the act of shaping into parallel ridges and grooves” (https://www.definitions.net/definition/corrugation) and having corrugations, which are defined by definitions such as as “a wrinkle; fold; furrow; ridge” (https://www.thefreedictionary.com/corrugation). As clearly seen in FR ‘459 Figs. 3-5 as there are alternating ridged and grooves FR ‘459 meets this broadest reasonable interpretation and anticipates such. 
Regarding Applicant’s argument that the “width” of FR ‘459 is presented in use extending in the axial direction, such is not percussive as the it appears Applicant is arguing a more specific limitation than is recited in the claims. As the FR ‘459 anticipates all of the claims limitations in claim 1 (see above) it anticipates such. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Other arguments asserting allowability of dependent claims solely by virtue of depending on the argues independent claim are not persuasive as all claims presently stand rejected (see above).

In the interest of advancing prosecution Examiner recommends claiming limitations that necessitate Applicant’s interpretation, however such should be sure to not introduce new matter into the application and must be shown in the drawings. At present Examiner is unclear how such differentiation could be made without such issues arising, and if Applicant cannot determine claim amendments that do such it is recommended Applicant file a CIP with additional details (e.g. a perspective/three dimensional drawing or a cross-section illustrating the radial dimension).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675